EXHIBIT 10.6
THREE YEAR EXECUTIVE OFFICER
CHANGE IN CONTROL AGREEMENT
THIS AGREEMENT, which was originally effective                      (the
“Effective Date”) and is hereby amended and restated effective as of October 3,
2008 (the “Restatement Date”), is made by and between Visteon Corporation, a
Delaware corporation (the “Company”), and                      (the
“Executive”).
WHEREAS, the Company considers it essential to the best interests of its
stockholders to foster the continued employment of key management personnel; and
WHEREAS, the Board recognizes that, as is the case with many publicly held
corporations, the possibility of a Change in Control exists and that such
possibility, and the uncertainty and questions which it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its stockholders; and
WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management, including the Executive, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a Change in Control;
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:
1. Defined Terms. The definitions of capitalized terms used in this Agreement
are provided in the last Section hereof.
2. Term of Agreement. The Term of this Agreement shall commence on the Effective
Date and shall continue in effect through the fifth anniversary of the Effective
Date; provided, however, that commencing on the first anniversary of the
Effective Date, and on each anniversary of the Effective Date thereafter, the
Term shall automatically be extended for one additional year unless, not later
than 90 days prior to each such date, the Company or the Executive shall have
given notice not to extend the Term; and provided, further, that if a Change in
Control shall have occurred during the Term, the Term shall expire no earlier
than 36 months beyond the month in which such Change in Control occurred.
3. Company’s Covenants Summarized. In order to induce the Executive to remain in
the employ of the Company and in consideration of the Executive’s covenants set
forth in Section 4 hereof, the Company agrees, under the conditions described
herein, to pay the Executive the Severance Payments and the other payments and
benefits described herein. Except as provided in Section 9.1 hereof, no
Severance Payments shall be payable under this Agreement unless there shall have
been (or, under the terms of the second sentence of Section 6.1 hereof, there
shall be deemed to have been) a termination of the Executive’s employment with
the Company following a Change in Control and during the Term. This Agreement
shall not be construed as creating an express or implied contract of employment
and, except as otherwise agreed in writing between the Executive and the
Company, the Executive shall not have any right to be retained in the employ of
the Company.

 



--------------------------------------------------------------------------------



 



4. The Executive’s Covenants.
4.1 The Executive agrees that, subject to the terms and conditions of this
Agreement, in the event of a Potential Change in Control during the Term, the
Executive will remain in the employ of the Company until the earliest of (i) a
date which is six months from the date of such Potential Change of Control,
(ii) the date of a Change in Control, (iii) the date of termination by the
Executive of the Executive’s employment for Good Reason or by reason of death,
Disability or Retirement, or (iv) the termination by the Company of the
Executive’s employment for any reason.
4.2 The Executive agrees that, during the Term and for a period ending on the
second anniversary of a termination of the Executive’s employment following a
Change in Control under circumstances entitling the Executive to payments and
benefits under Section 6 hereof, the Executive will not, without the prior
written consent of the Chairman of the Board or the Chief Executive Officer of
the Company, engage in or perform any services of a similar nature to those
performed by the Executive at the Company for any other corporation or business
which is primarily engaged in the design, manufacture, development, promotion or
sale of climate, instrument and door panels or electronic components for the
automotive industry within North America, Latin America, Asia, Australia or
Europe in competition with the Company or any of the Company’s subsidiaries or
Affiliates, or any joint ventures to which the Company or any of the Company’s
subsidiaries or Affiliates are a party.
4.3 During the Term and thereafter, the Executive will not (other than in the
regular course and in furtherance of the Company’s business) divulge, furnish or
make available to any person any confidential knowledge, information or
materials, whether tangible or intangible, regarding proprietary matters
relating to the Company, including, without limitation, trade secrets, customer
and supplier lists, pricing policies, operational methods, marketing plans or
strategies, product development techniques or plans, business acquisition or
disposition plans, new personnel employment plans, methods of manufacture,
technical processes, designs and design projects, inventions and research
projects and financial budgets and forecasts of the Company except (1)
information which at the time is available to others in the business or
generally known to the public other than as a result of disclosure by the
Executive not permitted hereunder, and (2) when required to do so by a court of
competent jurisdiction, by any governmental agency or by any administrative body
or legislative body (including a committee thereof) with purported or apparent
jurisdiction to order the Executive to divulge, disclose or make accessible such
information.

2



--------------------------------------------------------------------------------



 



5. Compensation Other Than Severance Payments.
5.1 Following a Change in Control and during the Term, during any period that
the Executive fails to perform the Executive’s full-time duties with the Company
as a result of incapacity due to physical or mental illness, the Company shall
pay to the Executive an amount that when added to the amount paid to the
Executive under the Company’s short-term and/or long-term disability plans, will
result in the Executive receiving his full salary at the rate in effect at the
commencement of any such period, together with all compensation and benefits
payable to the Executive under the terms of any other compensation or benefit
plan, program or arrangement maintained by the Company during such period, until
the Executive’s employment is terminated by the Company for Disability.
5.2 If the Executive’s employment shall be terminated for any reason following a
Change in Control and during the Term, the Company shall pay the Executive’s
full salary to the Executive through the Date of Termination at the rate in
effect immediately prior to the Date of Termination or, if higher, the rate in
effect immediately prior to the first occurrence of an event or circumstance
constituting Good Reason, together with all compensation and benefits payable to
the Executive through the Date of Termination under the terms of the Company’s
compensation and benefit plans, programs or arrangements as in effect
immediately prior to the Date of Termination or, if more favorable to the
Executive, as in effect immediately prior to the first occurrence of an event or
circumstance constituting Good Reason.
5.3 If the Executive’s employment shall be terminated for any reason following a
Change in Control and during the Term, the Company shall pay to the Executive
the Executive’s normal post-termination compensation and benefits as such
payments become due. Such post-termination compensation and benefits shall be
determined under, and paid in accordance with, the Company’s retirement,
insurance and other compensation or benefit plans, programs and arrangements as
in effect immediately prior to the Date of Termination or, if more favorable to
the Executive, as in effect immediately prior to the occurrence of the first
event or circumstance constituting Good Reason.
6. Severance Payments.
6.1 If (i) the Executive’s employment is terminated following a Change in
Control and within three (3) years after a Change in Control, other than (A) by
the Company for Cause, (B) by reason of death or Disability, or (C) by the
Executive without Good Reason, or (ii) the Executive voluntarily terminates his
employment for any reason during the 30 day period commencing on the first
anniversary of a Change in Control, then, in either such case, the Company shall
pay the Executive the amounts, and provide the Executive the benefits, described
in this Section 6.1 (“Severance Payments”) and Section 6.2, in addition to any
payments and benefits to which the Executive is entitled under Section 5 hereof.
For purposes of this Agreement, the Executive’s employment shall be deemed to
have been terminated following a Change in Control by the Company without Cause
or by the Executive with Good Reason, if (i) the Executive’s employment is
terminated by the Company without Cause prior to a Change in Control (whether or
not a Change in Control ever occurs) and such termination was at the request or
direction of a Person who has entered into an agreement with the Company the
consummation of which would constitute a Change in Control, or (ii) the
Executive terminates his employment for Good Reason prior to a Change in Control
(whether or not a Change in Control ever occurs) and the circumstance or event
which constitutes Good Reason occurs at the request or direction of such Person.
For purposes of any determination regarding the applicability of the immediately
preceding sentence, any position taken by the Executive shall be presumed to be
correct unless the Company establishes to the Board by clear and convincing
evidence that such position is not correct.

3



--------------------------------------------------------------------------------



 



(A) In lieu of any further salary payments to the Executive for periods
subsequent to the Date of Termination, the Company shall pay to the Executive,
on the first day of the seventh (7th) month following the month in which occurs
the Executive’s Separation from Service, a lump sum severance payment, in cash,
equal to three (3) times the sum of (i) the Executive’s base salary as in effect
immediately prior to the Date of Termination or, if higher, in effect
immediately prior to the first occurrence of an event or circumstance
constituting Good Reason, and (ii) the Executive’s target annual bonus pursuant
to any annual bonus or incentive plan maintained by the Company in respect of
the fiscal year in which occurs the Date of Termination or, if higher, the
fiscal year in which occurs the first event or circumstance constituting Good
Reason. The amount payable pursuant to this Section 6.1(A) shall be reduced by
the amount of any cash severance or salary continuation benefit paid or payable
to the Executive under any other plan, policy or program of the Company or any
of its Affiliates or any written employment agreement between the Executive and
the Company or any of its Affiliates.
(B) For the 36 month period immediately following the Date of Termination, the
Company shall arrange to provide the Executive and his dependents life, accident
and health insurance benefits substantially similar to those provided to the
Executive and his dependents immediately prior to the Date of Termination or, if
more favorable to the Executive, those provided to the Executive and his
dependents immediately prior to the first occurrence of an event or circumstance
constituting Good Reason, at no greater cost to the Executive than the cost to
the Executive immediately prior to such date or occurrence; provided, however,
that, unless the Executive consents to a different method (after taking into
account the effect of such method on the calculation of “parachute payments”
pursuant to Section 6.2 hereof), such health and life insurance benefits shall
be provided through a third-party insurer. Benefits otherwise receivable by the
Executive pursuant to this Section 6.1(B) shall be reduced to the extent
benefits of the same type are received by or made available to the Executive
during the 36 month period following the Executive’s termination of employment
(and any such benefits received by or made available to the Executive shall be
reported to the Company by the Executive); provided, however, that the Company
shall reimburse the Executive for the excess, if any, of the cost of such
benefits to the Executive over such cost immediately prior to the Date of
Termination or, if more favorable to the Executive, the first occurrence of an
event or circumstance constituting Good Reason.

  (i)  
If accident and health insurance benefits are provided, with the Executive’s
consent, under a health plan that is subject to Section 105(h) of the Code,
then, for any period of coverage following the end of the continuation period
required under Sections 601 through 609 of the Employee Retirement Income
Security Act of 1974, as amended, the benefits payable under such health plan
shall comply with the requirements of Sections 1.409A-3(i)(1)(A) and (B) of the
Treasury regulations and, if and to the extent necessary, the Company shall
amend such health plan to comply therewith;

4



--------------------------------------------------------------------------------



 



  (ii)  
Notwithstanding anything in this Section 6.1(B) to the contrary, with respect to
the first six (6) months following the Executive’s Separation from Service, if
the premiums payable by the Company for group term life insurance on the
Executive’s life exceeds the amount of the “limited payments” exemption set
forth in Section 1.409A-1(b)(9)(v)(B) of the Income Tax Regulations (or any
successor provision thereto), then, to the extent required in order to comply
with Code Section 409A, the Executive, in advance, shall pay to the Company an
amount equal to the premiums for any such life insurance policy, other than with
respect to life insurance coverage to which the Executive would be entitled
independent of this Agreement. Promptly following the end of such six (6) month
period, the Company will make a cash payment to the Executive equal to the
difference between the aggregate amount paid by the Executive for such coverage
and the amount that the Executive would have paid for such life insurance
coverage if such cost had been determined pursuant to this Section 6.1(B) other
than this subparagraph (ii).

(C) Each option to purchase shares of common stock of the Company outstanding as
of the Date of Termination shall become fully vested and exercisable as of such
date and shall remain exercisable during the shorter of (i) the remaining term
of such option (such remaining term to be determined as if the Executive were
still actively employed) or (ii) ten (10) years from the date on which the
option originally was granted, and each grant of restricted stock or similar
grant, the award of which is contingent only upon the continued employment of
the Executive to a subsequent date, shall become fully vested as of the Date of
Termination.
(D) Unless payable to the Executive under the terms of any annual or long-term
incentive plan, the Company shall pay to the Executive, on the first day of the
seventh (7th) month following the month in which occurs the Executive’s
Separation from Service, a lump sum amount, in cash, equal to the sum of (i) any
unpaid incentive compensation (including performance share awards) which has
been allocated or awarded to the Executive for a completed fiscal year or other
measuring period preceding the Date of Termination under any such plan and
which, as of the Date of Termination, is contingent only upon the continued
employment of the Executive to a subsequent date, and (ii) a pro rata portion to
the Date of Termination of the aggregate value of all contingent incentive
compensation awards (including performance share awards) to the Executive for
all then uncompleted periods under any such plan, calculated as to each such
award by multiplying the award that the Executive would have earned on the last
day of the performance award period, assuming the achievement, at the target
level (or if higher, at the then projected actual final level), of the
individual and corporate performance goals established with respect to such
award, by the fraction obtained by dividing the number of full months and any
fractional portion of a month during such performance award period through the
Date of Termination by the total number of months contained in such performance
award period. Notwithstanding the forgoing, if and to the extent the Executive
had elected to defer receipt of any such award, and if the Executive’s deferral
election is irrevocable as of the Date of Termination for purposes of Code
Section 409A, the amount calculated above shall be credited to the Executive’s
account under the applicable deferred compensation plan in lieu of being
distributed directly to the Executive.

5



--------------------------------------------------------------------------------



 



(E) The benefits then accrued by or payable to the Executive under the Company’s
Supplemental Executive Retirement Plan, Executive Separation Allowance Plan,
Deferred Compensation Plan, Pension Parity Plan, or any successor to any such
plan, and the benefits then accrued by or payable to the Executive under any
other nonqualified plan providing supplemental retirement or deferred
compensation benefits shall become fully vested notwithstanding any eligibility
conditions that would otherwise apply with respect to such benefits and the
benefit, as so vested, will be paid in accordance with the terms of the
applicable plan or program; provided that if the Executive has not attained
fifty-five (55) years of age, the Executive’s benefit under the Executive
Separation Allowance Plan will commence to be paid upon the Executive’s
attainment of age fifty-five (55). With respect to the Supplemental Executive
Retirement Plan, Executive Separation Allowance Plan, and any other nonqualified
nonaccount balance plan or portion of a plan providing supplemental retirement
or deferred compensation benefits, the Company shall transfer an amount in cash
sufficient to pay all benefits then accrued by or payable to the Executive under
the terms of such plans into an irrevocable grantor trust (a so-called “Rabbi
Trust”) whose trustee shall be an entity unaffiliated with and independent of
the Company, which trust shall be required to pay such benefits in accordance
with and subject to the applicable terms of each plan (as modified by this
Agreement) and the trust instrument; provided that if such transfer to the Rabbi
Trust would be treated, under Code Sections 83 and 409A(b), as a taxable
transfer to the Executive, such transfer to the Rabbi Trust shall not be made
until such time as the transfer will not be treated as a taxable event under
Code Sections 83 and 409A; and provided further, that any amendment or
termination of any such plan on or after the Change in Control date the effect
of which would be to reduce or eliminate the benefit payable to the Executive
shall be disregarded.
(F) The Company shall reimburse the Executive for expenses incurred for
outplacement services suitable to the Executive’s position, until December 31 of
the second calendar year following the calendar year in which occurs the
Executive’s Separation from Service (or, if earlier, until the first acceptance
by the Executive of an offer of employment) in an amount not exceeding 25% of
the sum of the Executive’s annual base salary as in effect immediately prior to
the Date of Termination or, if higher, in effect immediately prior to the first
occurrence of an event or circumstances constituting Good Reason, and target
annual bonus pursuant to any annual bonus or incentive plan maintained by the
Company in respect of the fiscal year in which occurs the Date of Termination
or, if higher, the fiscal year in which occurs the first event or circumstance
constituting Good Reason.

6



--------------------------------------------------------------------------------



 



(G) For the six (6) month period immediately following the Date of Termination,
the Company shall provide the Executive with the use of any Company provided
automobile on the same terms and conditions that were applicable immediately
prior to the Date of Termination or, if more favorable, immediately prior to the
first occurrence of an event or circumstance constituting Good Reason. The
Executive’s right to use a Company provided automobile cannot be exchanged for
cash or another benefit.
6.2 (A) Whether or not the Executive becomes entitled to the Severance Payments,
if any of the payments or benefits received or to be received by the Executive
in connection with a Change in Control or the Executive’s termination of
employment (whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement with the Company, any Person whose actions result in a
Change in Control or any Person affiliated with the Company or such Person)
(such payments or benefits, excluding the Gross-Up Payment, being hereinafter
referred to as the “Total Payments”) will be subject to the Excise Tax, the
Company shall pay to the Executive an additional amount (the “Gross-Up Payment”)
such that the net amount retained by the Executive, after deduction of any
Excise Tax on the Total Payments and any federal, state and local income and
employment taxes and Excise Tax upon the Gross-Up Payment, shall be equal to the
Total Payments.
(B) For purposes of determining whether any of the Total Payments will be
subject to the Excise Tax and the amount of such Excise Tax, (i) all of the
Total Payments shall be treated as “parachute payments” (within the meaning of
section 280G(b)(2) of the Code) unless, in the opinion of tax counsel (“Tax
Counsel”) reasonably acceptable to the Executive and selected by the accounting
firm which was, immediately prior to the Change in Control, the Company’s
independent auditor (the “Auditor”), such payments or benefits (in whole or in
part) do not constitute parachute payments, including by reason of section
280G(b)(4)(A) of the Code, (ii) all “excess parachute payments” within the
meaning of section 280G(b)(l) of the Code shall be treated as subject to the
Excise Tax unless, in the opinion of Tax Counsel, such excess parachute payments
(in whole or in part) represent reasonable compensation for services actually
rendered (within the meaning of section 280G(b)(4)(B) of the Code) in excess of
the Base Amount allocable to such reasonable compensation, or are otherwise not
subject to the Excise Tax, and (iii) the value of any noncash benefits or any
deferred payment or benefit shall be determined by the Auditor in accordance
with the principles of sections 280G(d)(3) and (4) of the Code. For purposes of
determining the amount of the Gross-Up Payment, the Executive shall be deemed to
pay federal income tax at the highest marginal rate of federal income taxation
in the calendar year in which the Gross-Up Payment is to be made and state and
local income taxes at the highest marginal rate of taxation in the state and
locality of the Executive’s residence on the Date of Termination (or if there is
no Date of Termination, then the date on which the Gross-Up Payment is
calculated for purposes of this Section 6.2), net of the maximum reduction in
federal income taxes which could be obtained from deduction of such state and
local taxes.

7



--------------------------------------------------------------------------------



 



(C) In the event that the Excise Tax is finally determined to be less than the
amount taken into account hereunder in calculating the Gross-Up Payment, the
Executive shall repay to the Company, within five business days following the
time that the amount of such reduction in the Excise Tax is finally determined,
the portion of the Gross-Up Payment attributable to such reduction (plus that
portion of the Gross-Up Payment attributable to the Excise Tax and federal,
state and local income and employment taxes imposed on the Gross-Up Payment
being repaid by the Executive), to the extent that such repayment results in a
reduction in the Excise Tax and a dollar-for-dollar reduction in the Executive’s
taxable income and wages for purposes of federal, state and local income and
employment taxes, plus interest on the amount of such repayment at 120% of the
rate provided in section 1274(b)(2)(B) of the Code. In the event that the Excise
Tax is determined to exceed the amount taken into account hereunder in
calculating the Gross-Up Payment (including by reason of any payment the
existence or amount of which cannot be determined at the time of the Gross-Up
Payment), the Company shall make an additional Gross-Up Payment in respect of
such excess (plus any interest, penalties or additions payable by the Executive
with respect to such excess) within five business days following the time that
the amount of such excess is finally determined and paid, but in no event prior
to the earliest date permitted without the imposition of tax under Code
Section 409A. The Executive and the Company shall each reasonably cooperate with
the other in connection with any administrative or judicial proceedings
concerning the existence or amount of liability for Excise Tax with respect to
the Total Payments.
6.3 The payments provided in subsections (A) and (D) of Section 6.1 hereof and
in Section 6.2 hereof shall be made, except as otherwise specifically noted, on
the first day of the seventh (7th) month following the month in which occurs the
Executive’s Separation from Service; provided that if the Executive (or the
Company, on behalf of the Executive) is required to remit the excise tax under
Code Section 4999 to the Internal Revenue Service prior to such date, the
portion of the Gross-Up Payment that must be remitted to the Internal Revenue
Service prior to the otherwise applicable payment date will be remitted by the
Company or reimbursed to the Executive upon written notice by the Executive to
the Company that the excise tax under Code Section 4999 has been paid by the
Executive to the Internal Revenue Service, and in either case the remaining
payment will be reduced accordingly. At the time that payments are made under
this Agreement, the Company shall provide the Executive with a written statement
setting forth the manner in which such payments were calculated and the basis
for such calculations including, without limitation, any opinions or other
advice the Company has received from Tax Counsel, the Auditor or other advisors
or consultants (and any such opinions or advice which are in writing shall be
attached to the statement).
6.4 The Company also shall reimburse the Executive for all legal fees and
expenses incurred by the Executive in disputing in good faith any issue
hereunder relating to the termination of the Executive’s employment, in seeking
in good faith to obtain or enforce any benefit or right provided by this
Agreement or in connection with any tax audit or proceeding to the extent
attributable to the application of Section 4999 of the Code to any payment or
benefit provided hereunder. Such payments shall be made within five business
days after delivery of the Executive’s written requests for payment accompanied
with such evidence of fees and expenses incurred as the Company reasonably may
require; provided that no reimbursement pursuant to this Section 6.4 shall be
made later than the end of the calendar year following the calendar year in
which such fee or expense was incurred.

8



--------------------------------------------------------------------------------



 



7. Termination Procedures and Compensation During Dispute.
7.1. Notice of Termination. After a Change in Control and during the Term, any
purported termination of the Executive’s employment (other than by reason of
death) shall be communicated by written Notice of Termination from one party
hereto to the other party hereto in accordance with Section 10 hereof. For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated. Further, a Notice of Termination for Cause is required
to include a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters (3/4) of the entire membership of the Board at a
meeting of the Board which was called and held for the purpose of considering
such termination (after reasonable notice to the Executive and an opportunity
for the Executive, together with the Executive’s counsel, to be heard before the
Board) finding that, in the good faith opinion of the Board, the Executive was
guilty of conduct set forth in clause (i) or (ii) of the definition of Cause
herein, and specifying the particulars thereof in detail.
7.2 Date of Termination. “Date of Termination,” with respect to any purported
termination of the Executive’s employment after a Change in Control and during
the Term, shall mean (i) if the Executive’s employment is terminated for
Disability, 30 days after Notice of Termination is given (provided that the
Executive shall not have returned to the full-time performance of the
Executive’s duties during such 30 day period), and (ii) if the Executive’s
employment is terminated for any other reason, the date specified in the Notice
of Termination (which, in the case of a termination by the Company, shall not be
less than 30 days (except in the case of a termination for Cause) and, in the
case of a termination by the Executive, shall not be less than 15 days nor more
than 60 days, respectively, from the date such Notice of Termination is given).
7.3 Dispute Concerning Termination. If within 15 days after any Notice of
Termination is given, or, if later, prior to the Date of Termination (as
determined without regard to this Section 7.3), the party receiving such Notice
of Termination notifies the other party that a dispute exists concerning the
termination, the Date of Termination shall be extended until the earlier of
(i) the date on which the Term ends or (ii) the date on which the dispute is
finally resolved, either by mutual written agreement of the parties or by a
final judgment, order or decree of an arbitrator or a court of competent
jurisdiction (which is not appealable or with respect to which the time for
appeal therefrom has expired and no appeal has been perfected); provided,
however, that the Date of Termination shall be extended by a notice of dispute
given by the Executive only if such notice is given in good faith and the
Executive pursues the resolution of such dispute with reasonable diligence.

9



--------------------------------------------------------------------------------



 



7.4 Compensation During Dispute. If a purported termination occurs following a
Change in Control and during the Term and the Date of Termination is extended in
accordance with Section 7.3 hereof, the Company shall continue to pay the
Executive the full compensation in effect when the notice giving rise to the
dispute was given (including, but not limited to, salary) and continue the
Executive as a participant in all compensation, benefit and insurance plans in
which the Executive was participating when the notice giving rise to the dispute
was given, until the Date of Termination, as determined in accordance with
Section 7.3 hereof. Amounts paid under this Section 7.4 are in addition to all
other amounts due under this Agreement (other than those due under Section 5.2
hereof) and shall not be offset against or reduce any other amounts due under
this Agreement.
8. No Mitigation. The Company agrees that, if the Executive’s employment with
the Company terminates during the Term, the Executive is not required to seek
other employment or to attempt in any way to reduce any amounts payable to the
Executive by the Company pursuant to Section 6 hereof or Section 7.4 hereof.
Further, the amount of any payment or benefit provided for in this Agreement
(other than Section 6.1(B) hereof) shall not be reduced by any compensation
earned by the Executive as the result of employment by another employer, by
retirement benefits, by offset against any amount claimed to be owed by the
Executive to the Company, or otherwise.
9. Successors; Binding Agreement.
9.1 In addition to any obligations imposed by law upon any successor to the
Company, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. If the
successor to all or substantially all of the business and/or assets of the
Company arises in connection with a transaction that constitutes a Change in
Control Event (as defined for purposes of Code Section 409A), the failure of the
Company to obtain such assumption and agreement prior to the effectiveness of
any such succession shall be a breach of this Agreement and shall entitle the
Executive to compensation from the Company in the same amount and on the same
terms as the Executive would be entitled to hereunder if the Executive were to
terminate the Executive’s employment for Good Reason after a Change in Control,
except that, for purposes of implementing the foregoing, the date of the Change
in Control Event (as defined for purposes of Code Section 409A) shall be deemed
the Date of Termination. If the successor to all or substantially all of the
business and/or assets of the Company arises in connection with a transaction
that does not constitute a Change in Control Event (as defined for purposes of
Code Section 409A), the failure of the Company to obtain such assumption and
agreement prior to the effectiveness of such succession shall be a breach of
this Agreement and, following the Executive’s Separation from Service, shall
entitle the Executive to Compensation from the Company in the same amount and on
the same terms as the Executive would be entitled to hereunder if the Executive
were to terminate the Executive’s employment for Good Reason after a Change in
Control.

10



--------------------------------------------------------------------------------



 



9.2 This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive’s
estate.
10. Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed, if to the
Executive, to the address inserted below the Executive’s signature on the final
page hereof and, if to the Company, to the address set forth below, or to such
other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon actual receipt:
To the Company:
Visteon Corporation
One Village Center Drive
Van Buren Township, MI 48111
Attention: General Counsel
11. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer as may be specifically designated
by the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or of any lack of compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. This Agreement supersedes any other agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof which have been made by either party; provided, however,
that this Agreement shall supersede any agreement setting forth the terms and
conditions of the Executive’s employment with the Company only in the event that
the Executive’s employment with the Company is terminated on or following a
Change in Control, by the Company other than for Cause or by the Executive other
than for Good Reason. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of Delaware. All
references to sections of the Exchange Act or the Code shall be deemed also to
refer to any successor provisions to such sections. Any payments provided for
hereunder shall be paid net of any applicable withholding required under
federal, state or local law and any additional withholding to which the
Executive has agreed. In addition, if prior to the date of payment of the
Severance Payments hereunder, the taxes imposed under Sections 3101, 3121(a) and
3121(v)(2), where applicable, become due, the Company may provide for an
immediate payment of the amount needed to pay the Executive’s portion of such
tax (plus an amount equal to the taxes that will be due on such amount) and the
Executive’s Severance Payments shall be reduced accordingly. The obligations of
the Company and the Executive under this Agreement which by their nature may
require either partial or total performance after the expiration of the Term
(including, without limitation, those under Sections 6 and 7 hereof) shall
survive such expiration.

11



--------------------------------------------------------------------------------



 



12. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
13. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
14. Settlement of Disputes. All claims by the Executive for benefits under this
Agreement shall be directed to and determined by the Board and shall be in
writing. Any denial by the Board of a claim for benefits under this Agreement
shall be delivered to the Executive in writing and shall set forth the specific
reasons for the denial and the specific provisions of this Agreement relied
upon. The Board shall afford a reasonable opportunity to the Executive for a
review of the decision denying a claim and shall further allow the Executive to
appeal to the Board a decision of the Board within 60 days after notification by
the Board that the Executive’s claim has been denied. The Executive acknowledges
that to avoid an additional tax on payments that may be payable or benefits that
may be provided under this Agreement and that constitute deferred compensation
that is not exempt from Section 409A of the Code, the Executive must make a
reasonable, good faith effort to collect any payment or benefit to which the
Executive believes the Executive is entitled hereunder no later than 90 days
after the latest date upon which the payment could have been made or benefit
provided under this Agreement, and if not paid or provided, must take further
enforcement measures within 180 days after such latest date.
15. Definitions. For purposes of this Agreement, the following terms shall have
the meanings indicated below:
(A) “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act.
(B) “Auditor” shall have the meaning set forth in Section 6.2 hereof.
(C) “Base Amount” shall have the meaning set forth in section 280G(b)(3) of the
Code.
(D) “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.

12



--------------------------------------------------------------------------------



 



(E) “Board” shall mean the Board of Directors of the Company.
(F) “Cause” for termination by the Company of the Executive’s employment shall
mean (i) the willful and continued failure by the Executive to substantially
perform the Executive’s duties with the Company (other than any such failure
resulting from the Executive’s incapacity due to physical or mental illness or
any such actual or anticipated failure after the issuance of a Notice of
Termination for Good Reason by the Executive pursuant to Section 7.1 hereof)
after a written demand for substantial performance is delivered to the Executive
by the Board, which demand specifically identifies the manner in which the Board
believes that the Executive has not substantially performed the Executive’s
duties, or (ii) the willful engaging by the Executive in conduct which is
demonstrably and materially injurious to the Company or its subsidiaries,
monetarily or otherwise. For purposes of clauses (i) and (ii) of this
definition, (x) no act, or failure to act, on the Executive’s part shall be
deemed “willful” unless done, or omitted to be done, by the Executive not in
good faith and without reasonable belief that the Executive’s act, or failure to
act, was in the best interest of the Company and (y) in the event of a dispute
concerning the application of this provision, no claim by the Company that Cause
exists shall be given affect unless the Company establishes to the Board by
clear and convincing evidence that Cause exists.
(G) “Change in Control” shall be deemed to have occurred if the event set forth
in any one of the following paragraphs shall have occurred:
(I) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its affiliates)
representing 40% or more of the combined voting power of the Company’s then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in clause (a) of paragraph
(III) below;
(II) within any twelve (12) month period, the following individuals cease for
any reason to constitute a majority of the number of directors then serving:
individuals who, on the Effective Date, constitute the Board and any new
director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of the
Company) whose appointment or election by the Board or nomination for election
by the Company’s shareholders was approved or recommended by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
on the date hereof or whose appointment, election or nomination for election was
previously so approved or recommended;
(III) there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than (a) a merger or consolidation which results in the directors of the Company
immediately prior to such merger or consolidation continuing to constitute at
least a majority of the board of directors of the Company, the surviving entity
or any parent thereof or (b) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its Affiliates) representing
40% or more of the combined voting power of the Company’s then outstanding
securities;

13



--------------------------------------------------------------------------------



 



(IV) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of more than 50% of the Company’s assets, other than
a sale or disposition by the Company of more than 50% of the Company’s assets to
an entity, at least 50% of the combined voting power of the voting securities of
which are owned by shareholders of the Company in substantially the same
proportions as their ownership of the Company immediately prior to such sale; or
(V) any other event that the Board, in its sole discretion, determines to be a
Change in Control for purposes of this Agreement.
Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.
(H) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
(I) “Company” shall mean Visteon Corporation, a Delaware corporation, and,
except in determining under Section 15(G) hereof whether or not any Change in
Control of the Company has occurred, shall include any successor to its business
and/or assets which assumes and agrees to perform this Agreement by operation of
law, or otherwise.
(J) “Date of Termination” shall have the meaning set forth in Section 7.2
hereof.
(K) “Disability” shall be deemed the reason for the termination by the Company
of the Executive’s employment, if, as a result of the Executive’s incapacity due
to physical or mental illness, the Executive shall have been absent from the
full-time performance of the Executive’s duties with the Company for a period of
six consecutive months, the Company shall have given the Executive a Notice of
Termination for Disability, and, within 30 days after such Notice of Termination
is given, the Executive shall not have returned to the full-time performance of
the Executive’s duties.

14



--------------------------------------------------------------------------------



 



(L) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.
(M) “Excise Tax” shall mean any excise tax imposed under section 4999 of the
Code.
(N) “Executive” shall mean the individual named in the first paragraph of this
Agreement.
(O) “Good Reason” for termination by the Executive of the Executive’s employment
shall mean the occurrence (without the Executive’s express written consent)
after any Change in Control, or prior to a Change in Control under the
circumstances described in clauses (ii) and (iii) of the second sentence of
Section 6.1 hereof (treating all references in paragraphs (I) through (VI) below
to a “Change in Control” as references to a “Potential Change in Control”), of
any one of the following acts by the Company, or failures by the Company to act,
unless, in the case of any act or failure to act described in paragraph (I),
(IV), or (V) below, such act or failure to act is corrected prior to the Date of
Termination specified in the Notice of Termination given in respect thereof:
(I) the assignment to the Executive of any duties inconsistent with the
Executive’s status as a senior executive officer of the Company or a material
adverse alteration in the nature or status of the Executive’s responsibilities
from those in effect immediately prior to the Change in Control (including,
without limitation, the Executive ceasing to be an executive officer of a public
company);
(II) a reduction by the Company in the Executive’s annual base salary as in
effect on the date hereof or as the same may be increased from time to time,
except for across-the-board salary reductions similarly affecting all senior
executives of the Company and all senior executives of any Person in control of
the Company;
(III) the relocation of the Executive’s principal place of employment to a
location more than 50 miles from the Executive’s principal place of employment
immediately prior to the Change in Control or the Company’s requiring the
Executive to be based anywhere other than such principal place of employment (or
permitted relocation thereof) except for required travel on the Company’s
business to an extent substantially consistent with the Executive’s present
business travel obligations;
(IV) the failure by the Company to pay to the Executive any portion of the
Executive’s current compensation, or to pay to the Executive any portion of an
installment of deferred compensation under any deferred compensation program of
the Company, within seven days of the date such compensation is due;

15



--------------------------------------------------------------------------------



 



(V) the failure by the Company to continue to provide the Executive with
benefits substantially similar to the material benefits enjoyed by the Executive
under any of the Company’s executive compensation (including bonus, equity or
incentive compensation), pension, savings, life insurance, medical, health and
accident, or disability plans in which the Executive was participating
immediately prior to the Change in Control (except for across the board changes
similarly affecting all senior executives of the Company and all senior
executives of any Person in control of the Company), the taking of any other
action by the Company which would directly or indirectly materially reduce any
of such benefits or deprive the Executive of any material fringe benefit enjoyed
by the Executive at the time of the Change in Control, or the failure by the
Company to provide the Executive with the number of paid vacation days to which
the Executive is entitled on the basis of years of service with the Company in
accordance with the Company’s normal vacation policy in effect at the time of
the Change in Control; or
(VI) any purported termination of the Executive’s employment which is not
effected pursuant to a Notice of Termination satisfying the requirements of
Section 7.1 hereof; for purposes of this Agreement, no such purported
termination shall be effective.
The Executive’s right to terminate the Executive’s employment for Good Reason
shall not be affected by the Executive’s incapacity due to physical or mental
illness. The Executive’s continued employment shall not constitute consent to,
or a waiver of rights with respect to, any act or failure to act constituting
Good Reason hereunder. For purposes of any determination regarding the existence
of Good Reason, any claim by the Executive that Good Reason exists shall be
presumed to be correct unless the Company establishes to the Board by clear and
convincing evidence that Good Reason does not exist.
(P) “Gross-Up Payment” shall have the meaning set forth in Section 6.2 hereof.
(Q) “Notice of Termination” shall have the meaning set forth in Section 7.1
hereof.
(R) “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Company or any of its subsidiaries, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its Affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.
(S) “Potential Change in Control” shall be deemed to have occurred if the event
set forth in any one of the following paragraphs shall have occurred:
(I) the Company enters into an agreement, the consummation of which would result
in the occurrence of a Change in Control;

16



--------------------------------------------------------------------------------



 



(II) the Company or any Person publicly announces an intention to take or to
consider taking actions which, if consummated, would constitute a Change in
Control;
(III) any Person becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 15% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company’s then outstanding securities (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its affiliates); or
(IV) the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.
(T) “Retirement” shall be deemed the reason for the termination by the Executive
of the Executive’s employment if such employment is terminated in accordance
with the Company’s retirement policy, including early retirement, generally
applicable to its salaried employees.
(U) “Separation from Service” means the date on which the Executive separates
from service (within the meaning of Code Section 409A) from the Company when the
Company and Executive reasonably anticipate that no further services will be
performed by the Executive for the Company after that date or that the level of
bona fide services the Executive will perform after such date as an employee of
the Company will permanently decrease to no more than 20% of the average level
of bona fide services performed by the Executive (whether as an employee or
independent contractor) for the Company over the immediately preceding 36-month
period (or such lesser period of services). For purposes of this definition, the
term Company includes each other corporation, trade or business that, with the
Company, constitutes a controlled group of corporations or group of trades or
businesses under common control within the meaning of Code Sections 414(b) or
(c), applied by substituting “at least 50 percent” for “at least 80 percent”
each place it appears, and the term “Company” shall be deemed to refer
collectively to the Company and each other controlled group member as so
defined. An Executive is not considered to have incurred a Separation from
Service if the Executive is absent from active employment due to military leave,
sick leave or other bona fide leave of absence if the period of such leave does
not exceed the greater of (i) six months, or (ii) the period during which the
Executive’s right to reemployment by the Company is provided either by statute
or by contract; provided that if the leave of absence is due to a medically
determinable physical or mental impairment that can be expected to result in
death or last for a continuous period of not less than six months, where such
impairment causes the Executive to be unable to perform the duties of his or her
position of employment or any substantially similar position of employment, the
leave may be extended for up to 29 months without causing the Executive to have
incurred a Separation from Service. Further, for purposes of determining whether
the Executive has incurred a Separation from Service, if the Executive is not
actively at work during the period that there exists a dispute pursuant to
Section 7.3, the Executive shall be considered to be on a bona fide leave of
absence for which his right to reemployment is guaranteed during the period that
begins on the date on which the Executive last performs active services and ends
on the Date of Termination that ultimately is established pursuant to
Section 7.3.

17



--------------------------------------------------------------------------------



 



(V) “Severance Payments” shall have the meaning set forth in Section 6.1 hereof.
(W) “Tax Counsel” shall have the meaning set forth in Section 6.2 hereof.
(X) “Term” shall mean the period of time described in Section 2 hereof
(including any extension, continuation or termination described therein).
(Y) “Total Payments” shall mean those payments so described in Section 6.2
hereof.

18



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have duly executed this Agreement to be
effective as of the Restatement Date.

                  VISTEON CORPORATION    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

                  EXECUTIVE    
 
                     
 
           
 
  Address:        
 
     
 
   
 
     
 
   

19